PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Taub et al.
Application No. 16/156,156
Filed: 10 Oct 2018
For: COMMUNICATION SYSTEM FOR PROCESSING AUDIO INPUT WITH VISUAL DISPLAY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 29, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the Non-final Office Action mailed May 4, 2020, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on August 5, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) a reply in the form of a response to the Non-final Office Action; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.  

This application is being forwarded to Technology Center AU 2659 for appropriate action in the normal course of business on the reply received.

Any questions concerning this decision may be directed to the undersigned at (571) 272-7395.  


/VANITHA M ELGART/Petitions Examiner, OPET